Sub-Item 77O (1) DREYFUS SHORT DURATION BOND FUND On July 27, 2015, Dreyfus Short Duration Bond Fund (the "Fund") purchased 520 3.875% Senior Notes, due August 2025 issued by Bank of America Corporation (CUSIP No. 06051GFS3) (the "Notes") at a purchase price of $99.819 per Note, including underwriter compensation of 0.450%. The Notes were purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: ANZ Securities, Inc. BNY Mellon Capital Markets, LLC Capital One Securities, Inc. CastleOak Securities, L.P. Commerz Markets LLC Danske Markets Inc. J.P. Morgan Securities LLC Lloyds Securities, Inc. Loop Capital Markets LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Mischler Financial Group, Inc. Mitsubishi UFJ Securities (USA), Inc. nabSecurities, LLC Nykredit Bank A/S Rabo Securities USA, Inc. RBS Securities Inc. SMBC Nikko Securities America, Inc. The Huntington Investment Company The Williams Capital Group, L.P. UniCredit Capital Markets LLC Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on November 12, 2015. These materials include additional information about the terms of the transaction. Sub-Item 77O (2) DREYFUS SHORT DURATION BOND FUND On August 10, 2015, Dreyfus Short Duration Bond Fund (the "Fund") purchased 795 2.500% Notes due 2020 issued by Simon Property Group, L.P. (CUSIP No. 828807CU9) (the "Notes") at a purchase price of $99.943 per Note, including underwriter compensation of 0.35%. The Notes were purchased from Citigroup Global Markets Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: BB&T Capital Markets, a division of BB&T Securities, LLC BNY Mellon Capital Markets, LLC Citigroup Global Markets Inc. RBC Capital Markets, LLC Regions Securities LLC Scotia Capital (USA) Inc. TD Securities (USA) LLC UBS Securities LLC Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on November 12, 2015. These materials include additional information about the terms of the transaction.
